Citation Nr: 1415058	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-41 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than March 3, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to September 1997.

These matters are on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a rating decision issued on December 21, 2006 and mailed to the Veteran on December 22, 2006, the RO denied entitlement to service connection for PTSD; however, after being given notice of the decision, the Veteran did not timely appeal this decision.

2.  Following receipt of a notice of disagreement (NOD), the Veteran was furnished a Statement of the Case (SOC) on December 7, 2007, with an attached cover letter that informed him that he had 60 days from the date of the SOC (February 7, 2008) or one year from the rating decision (December 22, 2007), whichever was later, to perfect his appeal.

3.  On March 3, 2008, the Veteran filed a substantive appeal, which the RO construed as a petition to reopen his claim of entitlement to service connection for PTSD.

4.  By rating decision dated June 2009, the RO granted entitlement service connection for PTSD, assigning a 30 percent disability rating, effective from March 3, 2008, which is the date of receipt of the Veteran's petition to reopen his claim for service connection for PTSD.

5.  The record contains no evidence between December 22, 2007 and March 3, 2008 that may be reasonably construed as a pending claim for service connection for PTSD or any other acquired psychiatric disorder.

6.  The preponderance of the evidence indicates that the Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 3, 2008, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.302, 20.303, 20.305(2013).

2.  The criteria for an initial rating in excess of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Both appeals arise from disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings and effective dates in a letter sent to the Veteran in March 2008.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

A VA examination was conducted during the course of the appeal period in March 2008.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this examination is adequate for adjudication purposes.  This VA examination report was quite comprehensive and adequately addressed the Veteran's psychiatric symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's PTSD has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last psychological examination is now over four (4) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the PTSD disability since the March 2010 VA examination.  The Veteran has not argued the contrary.  Notably, in March 2012 the Veteran testified that the severity of his PTSD has not changed or worsened, but has remained the same since the 2010 examination.

Discussion of the Veteran's March 2012 Board hearing is also warranted.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the severity of the Veteran's PTSD symptomatology and why he believed an earlier effective date was warranted for the grant of service connection for PTSD.  The Veteran's testimony triggered the Board's decision to grant the claim for an increased rating for PTSD.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing. 

Further, with regard to the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran. 
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Earlier Effective Date

The Veteran claims that an effective date prior to March 3, 2008 date should be assigned for the grant of service connection for PTSD.  Essentially, he asserts that he failed to file a timely appeal due to the fact that documents pertaining to his claim were in a stolen briefcase.  He suggests that VA informed him that they had the necessary paperwork to process his claim and that the untimely filing was due to no fault of his own.

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  With regard to reopened claims, when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the proper effective date is the date of the claim to reopen. 

The Court held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  A claim for an earlier effective date generally must come before the Board as a result of a timely appeal from a decision granting service connection or an increased rating, because a Veteran cannot make a freestanding claim for an earlier effective date absent a claim of CUE in a prior rating decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300   (2006).  Indeed, the Board has to summarily dismiss any such appeal outright, for lack of jurisdiction, rather than simply denying the claim on its underlying merits. Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2013); See also Flash v. Brown, 8 Vet. App. 332, 340   (1995).

An appeal consists of a timely filed NOD in writing, and after a SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

A Substantive Appeal must be filed within sixty days after mailing of the SOC, or within the remainder of the one-year period from the mailing of notification of the determination being appealed. 38 C.F.R. § 20.302  (2013).  Extensions of time for filing a Substantive Appeal may be granted for good cause. 38 C.F.R. § 20.303  (2013).

Turning to the merits of the claim, in August 2006, the Veteran filed a claim of entitlement to service connection for PTSD.  A December 2006 rating decision denied service connection for PTSD.  The Veteran filed a NOD in March 2007.  He was furnished a SOC on December 7, 2007 that addressed that issue.  A cover letter attached to the SOC informed him that he had 60 days from the date of the SOC (February 7, 2008) or one year from the rating decision (December 22, 2007), whichever was later, to perfect his appeal.

No further communication was received in any way relating to a claim for service connection for PTSD until March 3, 2008.  In that letter, the Veteran explained that he did not respond to the December 2007 SOC because his briefcase was stolen.  He said all his VA paperwork was in the briefcase.  He asked that his appeal be continued.  However, the RO construed the untimely appeal as a claim to reopen the previously denied claim for service connection for PTSD.

A June 2008 rating decision declined to reopen the previously denied claim.  An April 2010 rating decision granted entitlement to service connection for PTSD, effective from March 3, 2008, the date of the claim to reopen the previously denied claim for PTSD.

The Board finds that there is no basis for assignment of an effective date before March 3, 2008.  The December 2006 decision became final one year later from the date of the December 2006 letter notifying him of the decision (December 2007) and 60 days from the date the SOC was mailed (February 2008).  38 C.F.R. § 3.104 (2013).  There was no communication before March 3, 2008, indicating an intent to appeal the December 2006 decision or requesting a reopening of the claim for service connection for PTSD.

Consideration has been given to the Veteran's assertions, as stated in his October 2010 substantive appeal and at the March 2012 hearing, that his failure to file a timely substantive appeal of the December 2006 rating decision might have been related to his stolen briefcase.  In the substantive appeal, he stated that he called VA to see if he had any outstanding paperwork and was told to be patient as his claim was being processed.  He stated that he was good about filling out and submitting the necessary paperwork to VA and that it was not his fault that he missed the filing deadline.

With regard to his claim that his failure to file a timely appeal was due to the fact that his briefcase was stolen and contained documents relevant to his claim, the Board notes that there is no record of the Veteran contacting the RO between the December 2007 SOC and the March 2008 correspondence.  Had the Veteran contacted to RO to report his stolen briefcase and inquired about his claim, such would have been recorded in a VA-Form 119, Report of Contact.  There is no such record.  

With regard to his claim that it was not his fault that he filed an untimely substantive appeal, a review of the claims file shows that the Veteran was not unfamiliar with the VA claims process.  In November 2003, the Veteran filed claims for entitlement to service connection for bilateral ankle disabilities and tinea pedis of the left foot which were granted in an April 2004 rating decision.  The Veteran filed a NOD in March 2005 and was issued a SOC in July 2005.  Regardless of the fact that his briefcase was stolen, the Veteran had some familiarity with the claims process and prior knowledge of the time frame for filing a substantive appeal, as was explained to him by the July 2005 SOC.

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002).  Therefore, since the Veteran failed to timely appeal the December 2006 rating decision and the March 2008 untimely appeal, construed as a claim to reopen a claim for service connection for PTSD, was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of claim.  Accordingly, since there is no evidence that shows a claim to reopen his claim for service connection for PTSD prior to March 3, 2008, the claim is denied.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will thereby attribute all the Veteran's psychiatric symptoms to his service-connected PTSD.

The pertinent evidence of records includes VA treatment records and a May 2007 report which shows that the Veteran had "good days and bad days" and a sleep impairment.  He was unemployed at that time and had no interest in supportive employment.  He continued to be hypervigilant and had nightmares, but denied thoughts of suicide.  On mental status examination, he was well-groomed with good eye contact.  Affect was euthymic.  Thought processes were logical and content without suicidal or homicidal ideations.  Insight and judgment were good.  The diagnoses were diagnoses of PTSD and depressive disorder.

On VA psychology examination in March 2010, the Veteran presented with an employment history that included the use of excessive force while employed as a bouncer at an "on-post" bar and being fired from a part-time job due to an altercation with the manager.  He had been fired a total of 3 to 4 times.  As regards marital and familial relationships, he had a history of two divorces and reportedly got along with his father, but not with his mother and sister.  Socially, he had a couple of friends, but avoided others as much as possible.  Activities and leisure pursuits included reading and carpentry.  His psychological care did not include any inpatient treatment and he was not taking any medications.  He denied any history of assault or assaultive behaviors and denied suicide attempts.

On mental status examination, there was no impairment of thought process or communication.  He had an olfactory hallucination that reminded him of his experiences in Bosnia.  He was casually dressed with adequate grooming and appropriate eye contact.  He was also cooperative.  He denied any suicidal homicidal thoughts, ideations, or plans or intent.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  His memory was self-described as "really good."  He denied any obsessive or ritualistic behavior and speech was normal.  As regards panic attacks, there were times when he felt stressed out and noticed a significant change in breathing and had tunnel vision.  His mood was usually "sullen," but was "really good" at the time of the examination.  He also had sleep problems and situational anxiety, but denied any impaired impulse control.  

The diagnosis was PTSD, chronic and depressive disorder, NOS (not otherwise specified).  A GAF score of 55 was assigned.  The examiner opined that there was occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  

The examiner explained that the Veteran had been fired or eased out of many of his jobs.  He also had verbal confrontations at school when he was irritated by comments made in class and had been asked to leave.  He attributed the break-up of his second marriage to his irritability and emotional distance.  He had custody of his two daughters, but did not like to socialize and had limited recreational activity.  

In a May 2010 notice of disagreement, the Veteran stated that his PTSD affected his activities of daily living in finding and maintaining gainful employment.  He had problems dealing with his co-workers as well as supervisors.  

VA treatment records include a July 2010 report which reflects continued sleep problems, hypervigilance, irritability, and difficulty socializing.  The Veteran was employed and drove a bulldozer digging graves.  His children were doing well and he maintained a relationship with his girlfriend.  On mental status examination, he was alert and oriented, pleasant, and cooperative.  Hygiene was good.  Speech was normal and mood was euthymic with range of affect.  He denied suicidal and homicidal ideations and there was no evidence of overt psychosis.  Insight and judgment were good.  The assessment was that he was coping fairly well with symptoms of PTSD.

At the March 2012 hearing, the Veteran testified that he had problems and conflict with his supervisor.  Since his discharge from service in 1997, he had 12 to 15 jobs.  He had been divorced twice and was engaged to a woman who he said had previously experienced trauma and related to him better than his former spouses.  He had intrusive thoughts, sleep problems, and anger problems.  He denied any homicidal or suicidal ideations and denied any change in his PTSD symptomatology since the last VA examination in March 2010.

Considering the evidence as a whole, the Board finds that there is some evidence consistent with a 30 percent evaluation for PTSD and some evidence consistent with a 50 percent evaluation.  The evidence of the higher severity is at least in equipoise with evidence of lesser severity of the Veteran's symptoms of PTSD, and so is at least in equipoise to warrant the assignment of an initial 50 percent rating.  The record shows that the Veteran has consistently demonstrated disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. The evidence clearly demonstrates the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Further, while he was employed for some portion of the appeal period, the Veteran reported on VA examination and testified that he had difficulty with former employers and his current supervisor, which supports a finding of difficulty maintaining effective work relationships.  While the Board is cognizant that some of the VA treatment records showed incidental findings of better mood, good judgment, and normal speech, other evidence of record detailed complaints of sleep problems, impaired concentration, and strained relationships with his mother and sister. 

However, at no point during the appeal period does the evidence demonstrate that the Veteran's PTSD symptomatology met the criteria for a rating in excess of 50 percent.  The Veteran did not demonstrate suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships.  

Crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and VA examination report were not indicative of occupational and social impairment that approximate the criteria for a 70 percent or higher rating.   Rather, the findings of the VA examiner and treatment records demonstrated that the Veteran had occupational and social impairment with reduced reliability and productivity. The Veteran enjoys a positive relationship with his fiancée, his children, and his father and has maintained current employment.  In terms of industrial or occupational impairment, the March 2010 VA examiner opined that there was only an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms of his PTSD, but he was generally functioning satisfactorily.  The totality of the evidence fails to support the assignment of a 70 percent rating for PTSD at any time during the pendency of the appeal.

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. psychiatric symptomatology including sleep impairment and concentration problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's disability picture for his PTSD disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal, namely disturbances of mood and sleep impairment.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's PTSD disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

An effective date earlier than March 3, 2008, for the grant of service connection for PTSD, is denied.

An increased initial rating from 30 percent to 50 percent for PTSD is granted subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


